DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Pending: 
1, 3-10
Withdrawn: 
NONE
Rejected:
1, 3-10
Amended: 
1, 3, 4, 8
New: 
NONE
Independent:
1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-021156A (JP’156), cited on the IDS received 10/23/2018.
JP’156 teaches an aluminum alloy conductive wire comprising (in wt%):

Claim 1
JP’156 ex. #2
JP’156 broad range
Si
0.15-0.25
0.2
0.15-0.8
Fe
0.6-0.9
0.8
0.36-1.5
Cu
0.05-0.15
0.1
0-0.2
Mg
0.46-2.7
0.45
0.2-0.9
Ti +B+V
-0.03 total
0.003
0.001-0.03% Ti

TS1 (MPa) ≤ 59.5*ln(x) + 231, x=Mg
TS = 150.2 MPa
For Mg=0.45
TS (MPa) ≤ 59.5*ln(0.45) + 231
TS (MPa) ≤ 59.5*(-0.7985) + 231
TS (MPa) ≤ 183 MPa


TS2 (MPa) ≥ 60.5*ln(x) + 176, x=Mg



C (%IACS) ≥ 1.26*x2-11.6*x + 63.4, x= Mg

C = 59.3% IACS
For Mg=0.45
C (%IACS)≥ 1.26*(0.45)2-11.6*(0.45) + 63.4
C (%IACS)≥58.4

Table 1: instant claims vs. JP’156 example and broad range

see JP’156 at abstract, Table 1 alloy #2, which falls within the claimed alloying ranges of Si, Fe, Cu, Ti, V, and B, but outside the amended range of Mg by an amount of 0.01%. However, though JP’156 does not teach an example with the claimed alloying ranges, alloy #2 in JP’156 is considered to be one where the “proportions are so close that prima facie one skilled in the art would have expected them to have the same properties"; see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In addition, the prior art teaches broad alloying ranges (see Table above) that overlap the claimed ranges, together with typical values of tensile strength and conductivity that fall within the claimed values of T1 and T2, as well as typical conductivity ranges that meet the instant minimum.
Therefore, because JP’156 teaches alloying ranges that overlap the claimed ranges, together with an example close to the presently claimed ranges (and the claimed properties are reasonably expected to occur in the alloys of JP’156 as for the instant invention), it is held that JP’156 has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 3, JP’156 teaches overlapping ranges of Mg, Si, and Ti (see Table above).
Concerning claims 4 and 5, JP’156 teaches said wire is a conductive wire with excellent electrical conductivity (abstract) used in electrical applications such as a wire harness, battery cable, etc. [0002], which meets the instant wire harness and electrical wire limitations. 
Concerning claims 6, 7, 9 and 10, JP’156 teaches overlapping ranges of Fe, Cu, Si, and total Ti+V+B (see Table above).
Concerning claim 8, the difference of 0.01% between the amount of Mg in alloy #2 of JP ‘156 and that claimed is so slight that one of skill in the art would expect them to have substantially the same properties.  In addition, JP ‘156 teaches an overlapping range of Mg content to that of the instant claim (see Table above).

  Response to Arguments/Amendments
In the response on 2/14/22 applicant amended claims 1, 3, 4, and 8 and submitted various arguments traversing the rejections of record.
The 112(b) rejections have been overcome.
The rejection based on Yoshida has been overcome as the teachings of Yoshida would not lead one of skill in the art to a material with the combination of composition and properties as defined in amended claim 1, as illustrated by the table on pp. 9-10 of Applicant’s remarks.
Applicant’s argument that the instant invention is allowable because the prior art of JP’156 does not teach an example within the claimed Si, Fe, Cu, Mg ranges, together with a TS between T1 and T2 and minimum conductivity has not been found persuasive. Applicant has overcome the 102(a)(1) rejection in view of JP’156, as JP’156 does not teach an example within the claimed ranges; however the instant claims are held to be obvious in view of the teachings of JP’156. As set forth above, JP’156 teaches overlapping ranges of Si, Fe, Cu, Mg, Ti, V, and B, together with a close example. Substantially the same TS and conductivity are reasonably expected for the overlapping alloy taught by prior art of JP’156, as for the instant invention; and therefore the instant claims are prima facie obvious in view of the overlapping alloy taught by the prior art. 
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument… that is pertinent.” Id. at 692-93; USPQ2d 1901. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                          /GEORGE WYSZOMIERSKI/                                                                                          Primary Examiner, Art Unit 1733                                                                                    
                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/31/22